UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2009 Commission File Number:1-3433 THE DOW CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 38-1285128 (I.R.S. Employer Identification No.) 2030 DOW CENTER, MIDLAND, MICHIGAN48674 (Address of principal executive offices)(Zip Code) 989-636-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No Class Common Stock, par value $2.50 per share Outstanding at March 31, 2009 925,833,122 shares The Dow Chemical Company QUARTERLY REPORT ON FORM 10-Q For the quarterly period ended March 31, 2009 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Statements of Income 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Equity 6 Consolidated Statements of Comprehensive Income 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 36 Disclosure Regarding Forward-Looking Information 36 Results of Operations 36 Changes in Financial Condition 43 Other Matters 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 49 Item 4. Controls and Procedures. 50 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 51 Item 1A. Risk Factors. 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 54 Item 6. Exhibits. 54 SIGNATURE 56 EXHIBIT INDEX 57 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. The Dow Chemical Company and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, March 31, In millions, except per share amounts(Unaudited) 2009 2008 Net Sales $ 9,087 $ 14,824 Cost of sales 8,165 12,908 Research and development expenses 292 331 Selling, general and administrative expenses 444 498 Amortization of intangibles 22 22 Restructuring charges 19 - Acquisition-related expenses 48 - Equity in earnings of nonconsolidated affiliates 65 274 Sundry income (expense) - net (3 ) 46 Interest income 12 24 Interest expense and amortization of debt discount 154 145 Income before Income Taxes 17 1,264 Provision (Credit) for income taxes (18 ) 299 Net Income 35 965 Net income attributable to noncontrolling interests 11 24 Net Income Attributable to The Dow Chemical Company $ 24 $ 941 Share Data Earnings per common share - basic $ 0.03 $ 1.00 Earnings per common share - diluted $ 0.03 $ 0.99 Common stock dividends declared per share of common stock $ 0.15 $ 0.42 Weighted-average common shares outstanding - basic 925.4 942.1 Weighted-average common shares outstanding - diluted 932.0 951.6 Depreciation $ 455 $ 495 Capital Expenditures $ 234 $ 359 See Notes to the Consolidated Financial Statements. 3 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Balance Sheets March 31, Dec. 31, In millions(Unaudited) 2009 2008 Assets Current Assets Cash and cash equivalents $ 2,956 $ 2,800 Accounts and notes receivable: Trade (net of allowance for doubtful receivables - 2009: $141; 2008: $124) 3,819 3,782 Other 2,714 3,074 Inventories 5,916 6,036 Deferred income tax assets - current 201 368 Total current assets 15,606 16,060 Investments Investment in nonconsolidated affiliates 2,627 3,204 Other investments 2,165 2,245 Noncurrent receivables 336 276 Total investments 5,128 5,725 Property Property 47,370 48,391 Less accumulated depreciation 33,547 34,097 Net property 13,823 14,294 Other Assets Goodwill 3,392 3,394 Other intangible assets (net of accumulated amortization - 2009: $853; 2008: $825) 813 829 Deferred income tax assets - noncurrent 3,865 3,900 Asbestos-related insurance receivables - noncurrent 657 658 Deferred charges and other assets 875 614 Total other assets 9,602 9,395 Total Assets $ 44,159 $ 45,474 Liabilities andEquity Current Liabilities Notes payable $ 844 $ 2,360 Long-term debt due within one year 1,223 1,454 Accounts payable: Trade 2,885 3,306 Other 1,972 2,227 Income taxes payable 305 637 Deferred income tax liabilities - current 64 88 Dividends payable 141 411 Accrued and other current liabilities 2,318 2,625 Total current liabilities 9,752 13,108 Long-Term Debt 10,897 8,042 Other Noncurrent Liabilities Deferred income tax liabilities - noncurrent 613 746 Pension and other postretirement benefits - noncurrent 5,420 5,466 Asbestos-related liabilities - noncurrent 800 824 Other noncurrent obligations 2,998 3,208 Total other noncurrent liabilities 9,831 10,244 Preferred Securities of Subsidiaries 500 500 Stockholders' Equity Common stock 2,453 2,453 Additional paid-in capital 825 872 Retained earnings 16,896 17,013 Accumulated other comprehensive loss (4,674 ) (4,389 ) Treasury stock at cost (2,384 ) (2,438 ) The Dow Chemical Company's stockholders' equity 13,116 13,511 Noncontrolling interests 63 69 Total equity 13,179 13,580 Total Liabilities and Equity $ 44,159 $ 45,474 See Notes to the Consolidated Financial Statements. 4 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, March 31, In millions(Unaudited) 2009 2008 Operating Activities Net Income $ 35 $ 965 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 508 574 Provision (Credit) for deferred income tax (83 ) 64 Earnings of nonconsolidated affiliates less than dividends received 496 45 Pension contributions (51 ) (43 ) Net loss (gain) on sale of consolidated companies 10 (18 ) Net loss (gain) on sales of investments 2 (18 ) Net gain on sales of property and businesses (10 ) (25 ) Other net loss - 1 Restructuring charges 19 - Changes in assets and liabilities: Accounts and notes receivable (23 ) (689 ) Inventories 120 (786 ) Accounts payable (614 ) 326 Other assets and liabilities (486 ) 51 Cash provided by (used in) operating activities (77 ) 447 Investing Activities Capital expenditures (234 ) (359 ) Proceeds from sales of property, businesses and consolidated companies 33 88 Acquisitions of businesses (5 ) - Purchase of previously leased assets - (10 ) Investments in consolidated companies (7 ) (31 ) Investments in nonconsolidated affiliates (17 ) (27 ) Distributions from nonconsolidated affiliates 3 2 Purchases of investments (108 ) (285 ) Proceeds from sales and maturities of investments 159 332 Cash used in investing activities (176 ) (290 ) Financing Activities Changes in short-term notes payable (1,564 ) 559 Proceeds from revolving credit facility 3,000 - Payments on long-term debt (367 ) (57 ) Proceeds from issuance of long-term debt 74 5 Purchases of treasury stock (5 ) (411 ) Proceeds from sales of common stock - 21 Payment of deferred financing costs (265 ) - Distributions to noncontrolling interests (23 ) (22 ) Dividends paid to stockholders (388 ) (395 ) Cash provided by (used in) financing activities 462 (300 ) Effect of Exchange Rate Changes on Cash (53 ) 80 Summary Increase (Decrease) in cash and cash equivalents 156 (63 ) Cash and cash equivalents at beginning of year 2,800 1,736 Cash and cash equivalents at end of period $ 2,956 $ 1,673 See Notes to the Consolidated Financial Statements. 5 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Statements of Equity Three Months Ended March 31, March 31, In millions(Unaudited) 2009 2008 Common Stock Balance at beginning of year and end of period $ 2,453 $ 2,453 Additional Paid-in Capital Balance at beginning of year 872 902 Stock-based compensation (47 ) 45 Balance at end of period 825 947 Retained Earnings Balance at beginning of year 17,013 18,004 Net income attributable to The Dow Chemical Company 24 941 Dividends declared on common stock (Per share: $0.15 in 2009, $0.42 in 2008) (139 ) (391 ) Other (2 ) (12 ) Balance at end of period 16,896 18,542 Accumulated Other Comprehensive Income (Loss), Net of Tax Unrealized Gains (Losses) on Investments at beginning of year (111 ) 71 Unrealized losses (24 ) (29 ) Balance at end of period (135 ) 42 Cumulative Translation Adjustments at beginning of year 221 723 Translation adjustments (384 ) 573 Balance at end of period (163 ) 1,296 Pension and Other Postretirement Benefit Plans at beginning of year (4,251 ) (989 ) Adjustments to pension and other postretirement benefit plans 5 14 Pension and Other Postretirement Benefit Plans at end of period (4,246 ) (975 ) Accumulated Derivative Gain (Loss) at beginning of year (248 ) 25 Net hedging results (61 ) 22 Reclassification to earnings 179 5 Balance at end of period (130 ) 52 Total accumulated other comprehensive income (loss) (4,674 ) 415 Treasury Stock Balance at beginning of year (2,438 ) (1,800 ) Purchases (5 ) (411 ) Issuance to employees and employee plans 59 33 Balance at end of period (2,384 ) (2,178 ) The Dow Chemical Company's Stockholders' Equity 13,116 20,179 Noncontrolling Interests Balance at beginning of year 69 414 Net income attributable to noncontrolling interests 11 24 Other (17 ) (8 ) Balance at end of period 63 430 Total Equity $ 13,179 $ 20,609 See Notes to the Consolidated Financial Statements. 6 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended March 31, March 31, In millions(Unaudited) 2009 2008 Net Income $ 35 $ 965 Other Comprehensive Income (Loss), Net of Tax Net unrealized losses on investments (24 ) (29 ) Translation adjustments (384 ) 573 Adjustments to pension and other postretirement benefit plans 5 14 Net gains on cash flow hedging derivative instruments 118 27 Total other comprehensive income (loss) (285 ) 585 Comprehensive Income (Loss) (250 ) 1,550 Comprehensive income attributable to noncontrolling interests, net of tax 11 24 Comprehensive Income (Loss) Attributable to The Dow Chemical Company $ (261 ) $ 1,526 See Notes to the Consolidated Financial Statements. 7 Table of Contents The Dow Chemical Company and Subsidiaries PART I – FINANCIAL INFORMATION, Item 1. Financial Statements. (Unaudited) Notes to the Consolidated Financial Statements NOTE A – CONSOLIDATED FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of The Dow Chemical Company and its subsidiaries (“Dow” or the “Company”) were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and reflect all adjustments (including normal recurring accruals) which, in the opinion of management, are considered necessary for the fair presentation of the results for the periods presented. These statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2008. NOTE B – RECENT ACCOUNTING PRONOUNCEMENTS Accounting for Noncontrolling Interests In December2007, the Financial Accounting Standards Board (“FASB”) issued
